PER CURIAM.
Michael Ojeda appeals from an order denying his rule 3.800 motion to correct an illegal sentence and his motion for rehear*872ing of that order. We affirm both orders. The issues raised in arguments II and III of Ojeda’s motion are not cognizable under rule 3.800, and the time for filing a rule 3.850 motion, in this case, has long passed. The remaining issue raised in Ojeda’s 3.800 motion regarding scoresheet errors was correctly rejected in light of his habitual offender sentence. See Osborn v. State, 915 So.2d 189, 190 (Fla. 3d DCA 2005)(“a habitual offender sentence is exempt from the sentencing guidelines”); Robinson v. State, 654 So.2d 1302, 1303 (Fla. 5th DCA 1995)(“habitual offender sentences are not subject to the sentencing guidelines”). There being no error in the trial court’s ruling on the 3.800 motion, the motion for rehearing was also correctly denied.
Accordingly, the orders denying Ojeda’s 3.800 motion and the motion for rehearing thereon, are affirmed.